Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's arguments/remarks filed on 08/13/2021 have been entered. 
Independent claims 1, 11, and 19 have been amended.
New claims 20-23 have been added.
claims 2-3, 9, and 12-13 cancelled.
Claims 1, 4-8, 10-11, and 14-23 currently pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4-8, 10-11, and 14-23 are found to be allowable over the prior of records, including over those currently cited on the PTO-892, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a medium which includes instructions for displaying scan result screen formed by alternately arranging a front-side image and a back-side image of a document scanned by the image scanner, on a display of the information processing apparatus. The front-side image and the back-side image are received from the image scanner. The insertion of the image of the newly-scanned document into several images displayed on the scan result screen, or deletion of an image included in the several images displayed on the scan result screen is performed. The file separation is disabled, in response to determining that the insertion or the deletion is performed. The file separation is separating several images displayed on the scan result screen into files, as illustrated in the filed independent claims 1, 11, 19, 20, and 22.

       Furthermore, claims 1, 4-8, 10-11, and 14-23 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 11-14 of the response filed on 08/13/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
8/23/2021